 

 

Hore / Fine Update: The Short Case for World Wrestling Entertainment

 

Update: The Short Case for World Wrestling
Entertainment

 

       

Shares of Vvorld Wrestling Entertainment (VVWVE) fairly priced between $8.25 and $11.88.

On March 7th, 2014 Arivona published Lerneison Capital Managements investment thesis

TOT es oe bey gen eh Teco LA feel LAS asd et . 6
leon Eh et foe Fahad Le mw ii taetadeonsas!
Pines sar : ; f robseehoeiyrign st

PUR ALT BRrho Woyasti iad ov DM B.S aNeD Genin ey

The shares have lost appraximetely 20% of their value in the 16 trading days since publication,

s

    

rt
o

 

On Apri 7th, 2074 ValueWalk published “Amvona Shari Cali Sends WANE Tumbling” stating:

fa
%,

“Word Wresting Entertainment, inc. (8

 

“} Shares were harumnered today,

briefly trading below $22 as news of Anivona/Lemelson Capital Management's report

 

making the case fo short VAWE sfarted to gain grealer currency 7 .
sed almost three weeks ago and as of 1 PM ET today the stock is down more

 

than 20%. Is also worth noting that the Aorvona fund was up GO% fas! year afier

fees.”

Recent evenis point to further losses

t. Ceampany already expecis atleast 12 M toss in Q4 2014

Amvona_00434
ard PIE ratio of ~20 (based on estimates) highly speculative and nat likely to

   

se. Trafling Pie ratio aver 607.

3. Subscriber numbers announced on April 7th da not support costs of WAVE network -

therefore OTT network operating at an ongoing loss in addition to extraordinary start-up costs.

4, Mew subscriber acquisition wil be difficull now that largest promotional event

(Wrestlemania) is past.

5. Serious doubts exist that subscribers will continue subscrimlion that exceeds the cost of

other media sireaming services such as Netflix post majar PPV event.

8. impariant footnote on WAVE press release affirms:

“Current subscriber number does not account for potential failures to comply with

subscriotion terms and six month commimnent™

?. The Underlying fundamentals of the company are not fixed and the same management

tearn that has eroded earnings year after year stil in place.

Conclusion

Despite recent drop in price, shares of WVVE represent far too much risk, anc continue to be at
least 100% overvalued. Weakened financial profile ikely io worsen in 2014, leaving company

as nothing more than financial shell uoon which to speculate.

DISCLOSURE

Lemeison Capital and ite cllente have no position in VWWYVE.

SPECIAL NOTE REGARDING THIS REPORT

Amvona_00435
    

 

 
 

EACHAN
BELIEVE THAT THE DATA IS RELIABLE, WE HAVE NOT SOUGHT, NOR HAVE WE RECEIVED, PERMISSION FROM ANY
THIRD-PARTY TO INCLUDE THEIR, INFORMATION IN THIS PRESENTATION. MANY OF THE STATEMENTS IN THIS

PRESENTATION REFLECT OUR SUBJECTIVE BELIEF,

THE INFORMATION CONTAINED ABOVE IS NOT AND SHOULD NOT SE CONSTRUED AS INVESTMENT ADVICE. AND
DOES NOT PURPORT TO BE AND DOES NOT EXPRESS ANY OPINION AS TO THE PRICE AT WHICH THE
SECURITIES OF WORLD WRESTUNG ENTERTAINMENT MA&y TRADE AT ANY TIME. THE INFORMATION AND
GRINIONS PROVIDED ABOVE SHOULD NOT BE TAKEN AS SPECIFIC ADVICE ON THE MERITS OF ANY INVESTMENT
DECISION, INVESTORS SHOULD MAKE THEIR OWN DECISIONS REGARDING WORLD WRESTLING
ENTERTAINMENT AND ITS PROSPECTS BASED ON SUCH INVESTORS OWN REVIEW OF PUGLICALLY AVAHABLE
INFORMATION SND SHOULD NOT RELY ON THE INFORMATION CONTAINED ABOVE. NEITHER LEMELSON CAPITAL
MANAGEMENT, LLG NOR ANY OF ITS AFFILIATES ACCEPTS ANY LIAGILITY WHATSOEVER FOR ANY DIRECT OR
DMONSEQUENTIAL LOSS HOWSOEVER ARISING, DIRECTLY OR INDIRECTLY, FROM ANY USE OF THE INFORMATION

CONTAINED ABOVE,

FORWARD-LOOKING STATEMENTS

Cenain statements contained in this leller are forward-looking stalemenis including, oul not limited io, slatemente thai are
predications of or indicate future events, trends, plans or ohiectives, Undue reliance snouid not be placed on such sietemenis
because, by their nature, they are subject to known and unknown risks and uncerginties Forward-looking statements are not
guarantees of fulure periormance of activities and are subject to many risks and uncertainties. Due fo such reke and
uncertainties, actual events or resulis or actual performance may differ materially fram those reflected or contemplated in
such forward-looking statements. Forward-looking statements can be identified by the use of the future lense or other

vot aoa

expect,” “anticipate” “intend,” “olan,” “estimate,” “should,” “may,”

forward-looking words such as “believe, “wil” “ablective.”

vow.

“orojection,” "forecast," "management believes,” “continue,” “strategy,” “position” or the negative of those terms or other

variations of thern or by comparable terminciogy. lrnporiant factars that could cause actual results io difer materially ram the

oo

 

expectations set forth in this letter include, among other things, the factors identified under the section entifled “Risk Factors
in Word Wrestling Entertainments Annual Report on Form 10-4 for the year ended September 2%, 2073. Such forward.
looking statements should therefore be canstrued in light of such factors, and Lemeison Capital is under no obligation, and

expressly disclaims any intention or obligation, to update or revise any forward-looking statements, whether as a result of new

information, future events or ciherwise, except as required by law.

ORT INCLUDES INFORMATION SED OM DATA FOUND IN FILINGS WITH THE SECURITIES AND snes

(GRRRRRRRRRS
E COMMISSION, INDEPENDENT INDUSTRY PUBLICATIONS AND OTHER SQUARCES. ALTHOUGH Via

Amvona_00436
 

 

RELATED (TEMS

 

 

Rale this fem

 

AMVONA NEWS

Amivone publishes critical articles and interviews at the

injersechan of Faith, Finance and Economics.

LATEST FROM AMVONA NEWS

 

ABOUT AMVONA

 

Anivona publishes critical arlicies and interviews
ai ihe intersection of Faith, Finance and
ECONOMICS.

Amvona_00437
   

seargcante

 

Fri Deo 06 17:46:56 +0000 2019

$BhIG Soars Over 29% Posi-Earnings.

in the

  

Sun Noy 17 19:08:15 +000 2016

Through the intercession af the divine

 
 
 
 

&, installed the hand carved

inonosiasis which serves as q suppor...

 

Thu New G7 22:27:52 +9000 2079

RY ehlarneisan: Exploiting the sick, the poor +

the vulnerable, to enrich execulives is

 

unacceptable! As BLGGND gams cown, chinging

as miuch 4...

Sun Get 27 19:05:10 +0000 2019

marly fall, through ihe intercessions of

  

2 the white marble floors were

completed, Furniture + #Holy Al...

 

 

aggressively,” Listen to &
SBBBY on August 12, 2043, on 6

 

 

Rte : &
Elaatlowar speeigsenetee tir “Paaddtear
POLREOAAY SiP Pa isd GAP? § VAP Y

AMVONA TAG CLOUD

 

 

 

Amvona_00438
 

 

 

 

 

 

 

About Us Notes Updates

 

Amvona_00439
